In his motion for rehearing appellant questions only the application of the principle stated in McLaughlin, No. 11286, to the facts of the present case. Motion for rehearing in McLaughlin's case was overruled on April 4, hence has not yet found its way into the reports, but many authorities were reviewed and we think the proposition of law therein stated is amply supported. In the recent case of Kelsey v. State (No. 11188, decided March 21, 1928), and King v. State (No. 11193, decided March 28, 1928), will be found facts which prevented application of the rule recognized in McLaughlin's case. We do not understand the facts in the present record make application of that rule improper. The criminative fact testified to by the officers was as to finding the alleged stolen property in appellant's car. Appellant Gonzales in his testimony admitted possession of the car and of the property shown to have been stolen. Thus, appellant placed before the jury the criminative fact which he insists should have been excluded as coming from the officers. Nothing in the opinion can be construed as in any way impinging upon appellant's right to explain how he came in possession of the stolen property, the jury simply declined to give credence to the explanation.
The motion for rehearing is overruled.
Overruled. *Page 401